         Case 1:19-cv-01099-BPG Document 21 Filed 06/06/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA,                          )
                                                    )
            Plaintiff,                              )
                                                    )
            v.                                      )    Case No. 19-cv-1099-BPG
                                                    )
 NORMAN F. SWANN, et al.,                           )
                                                    )
            Defendants.                             )


                                   JOINT STATUS REPORT

       Plaintiff the United States of America and Defendants Norman F. Swann,

Vivian A. Swann, and Carolyn D. Swann jointly respond to the Court’s Letter Order dated May

23, 2019 (dkt. 19) and state as follows:

       1. The Court’s proposed scheduling order required the parties to request any

           modification of the proposed scheduling order by June 6, 2019, in anticipation of a

           scheduling conference to be held on June 10, 2019. (Dkt. 19.)

       2. The parties request that the discovery deadlines listed in the proposed scheduling

           order be postponed for 60 days to allow the parties sufficient time to engage in both

           formal and informal discovery, as well as provide time to attempt to resolve this

           matter.

//

//

//




                                                1
         Case 1:19-cv-01099-BPG Document 21 Filed 06/06/19 Page 2 of 3




       3. The parties also request the number of hours for depositions be increased from 15

          hours per side to 30 hours per side. The parties anticipate the potential need to take

          the deposition of several fact witnesses as well as expert witnesses.

       4. The parties do not request an early settlement/ADR conference.



Dated: June 6, 2019,
                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General
                                                    Tax Division

                                                    /s/ Ari D. Kunofsky___________________
                                                    ARI D. KUNOFSKY
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 227, Ben Franklin Station
                                                    Washington, D.C. 20044
                                                    Telephone: (202) 353-9187
                                                    Facsimile: (202) 514-6866
                                                    Email: Ari.D.Kunofsky@usdoj.gov
                                                    Attorney for the United States of America


                                                    /s/ Cheri P. Wendt-Taczak____________
                                                    CHERI P. WENDT-TACZAK
                                                    Bar No. 03763
                                                    Law Office of Cheri P. Wendt-Taczak, LLC
                                                    P.O. Box 6113
                                                    Annapolis, MD 21401
                                                    (410) 793-7233 (voice)
                                                    (443) 213-1063 (facsimile)
                                                    cheri@cwtlaw.com
                                                    Attorney for Defendants Norman F. Swann,
                                                    Vivian A. Swann, and Carolyn D. Swann




                                               2
         Case 1:19-cv-01099-BPG Document 21 Filed 06/06/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on June 6, 2019, I electronically filed the foregoing document with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to all registered
CM/ECF participants.


                                             /s/ Ari D. Kunofsky
                                             ARI D. KUNOFSKY
                                               Trial Attorney




                                                3
